Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacques Pierre appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pierre v. Ozmint, No. 3:09-cv-00226-CMC, 2010 WL 679946 (D.S.C. Feb. 24, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the *596materials before the court and argument would not aid the decisional process.

AFFIRMED.